NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-MAY-2020
                                            08:09 AM




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


       LANCE KAMUELA GOMES AND PUNOHU NALIMA KEKAUALUA, III,
     LINEAL DESCENDANTS, PERSONS OF INTEREST AND HEIRS-AT-LAW
       FOR LCA 7714B APANA 6RP 7813, DOES 1-333, INCLUSIVE,
                       Plaintiffs-Appellants,
                                 v.
 OLU PUA GARDENS LLC; MCBRYDE SUGAR COMPANY LLC; A&B PROPERTIES,
 INC.; KUKUIULA DEVELOPMENT CO., LLC; KUKUIULA DEVELOPMENT LLC,
KUKUIULA VILLAGE LLC; MAKALII PLANTATION; SCHMANSKI FAMILY TRUST
 1994; SUNSET STRIP PROPERTIES LLC, JAMIE MASADA & TIMOTHY ALLEN
   DICK; ROBINSON FAMILY PARTNERS; DOES PERSONS AND PARTIES AND
          ENTITIES 1-1000, INCLUSIVE, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CIVIL NO. 18-1-0104)


                     SUMMARY DISPOSITION ORDER
        (By:   Ginoza, Chief Judge, Chan and Hiraoka, JJ.)

          Plaintiffs-Appellants Lance Kamuela Gomes (Gomes) and
Punohu Nalimu Kekaualua, III (Kekaualua), pro se, appeal from the
Final Judgment in favor of Defendants-Appellees McBryde Sugar
Company, LLC, a Delaware Limited Liability Company (McBryde Sugar
Co.); A & B Properties Hawaii, LLC, a Delaware Limited Liability
Company, Successor to A & B Properties, Inc., a Hawaii
Corporation; Kukui#ula Development·Company (Hawaii), LLC, a
Hawaii Limited Liability Company; Kukui#ula Development, LLC, a
Hawaii Limited Liability Company; Kukui#ula Village LLC, a
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Delaware Limited Liability Company; Alexander & Baldwin, LLC, a
Delaware Limited Liability Company, Successor to A&B-Hawaii,
Inc., a Hawaii Corporation; Olu Pua Gardens LLC; Makalii
Plantation; Schmanski Family Trust 1994; Sunset Strip Properties,
LLC; Jamie Masada; Timothy Allen Dick; and Robinson Family
Partners (collectively, Defendants), entered on October 19, 2018,
in the Circuit Court of the Fifth Circuit (Circuit Court).1      The
Final Judgment was entered pursuant to the Circuit Court's order
that dismissed with prejudice Gomes and Kekaualua's "Complaint to
Quiet Title and for Injunctive and Declaratory Relief" filed on
July 20, 2018 (Complaint).
          As discerned from the Opening Brief, Gomes and
Kekaualua argue on appeal that the Circuit Court lacked
jurisdiction and thus the Final Judgment has no effect because
the State of Hawai#i has no lawful existence, and, therefore, "no
Authority".
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, as
well as the relevant case law, we resolve Gomes and Kekaualua's
argument as follows, and affirm.
          For procedural context, on July 20, 2018, Gomes and
Kekaualua filed the Complaint in which they alleged to be lineal
descendants of Moses Kekuaiwa and asserted an action to determine
claims of ownership "to the Lands of Wahiawa, Kona, Kauai; and
the Lands of Koloa, Kona, Kauai"; disputed Defendants' undivided
fee simple ownership of numerous properties; and accused
Defendants of committing war crimes and genocide.
          On August 20, 2018, McBryde Sugar Co. and a subset of
Defendants filed a "Motion to Dismiss Complaint" (motion to
dismiss) for Gomes and Kekaualua's failure to state a claim upon




     1
         The Honorable Kathleen N.A. Watanabe presided.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


which relief can be granted.2 On September 4, 2018, Gomes and
Kekaualua filed a "Motion to Set Jury Trial and in Opposition to
Defendants Motion to Dismiss."
          On October 2, 2018, the Circuit Court heard oral
argument on the motion to dismiss. The Circuit Court orally
granted the motion to dismiss and deemed as moot Gomes and
Kekaualua's motion to set jury trial. On October 19, 2018, the
Circuit Court entered the "Order Granting Defendants McBryde
Sugar Company, LLC, et al.'s Motion to Dismiss Complaint", the
"Order Denying [Gomes and Kekaualua's] Motion to Set Jury Trial",
and the Final Judgment. Gomes and Kekaualua timely appealed.
          Gomes and Kekaualua's argument challenging the Circuit
Court's jurisdiction is without merit. The Hawai#i Supreme Court
has held that: "[W]hatever may be said regarding the lawfulness
of its origins, the State of Hawai#i is now, a lawful government.
Individuals claiming to be citizens of the Kingdom and not of the
State are not exempt from application of the State's laws."
State v. Kaulia, 128 Hawai#i 479, 487, 291 P.3d 377, 385 (2013)
(internal citation, quotation marks, brackets, and ellipses
omitted) (quoting State v. Fergerstrom, 106 Hawai#i 43, 55, 101
P.3d 652, 664 (App. 2004), affirmed, 106 Hawai#i 41, 101 P.3d 225
(2004)).
          Further, in this case, Gomes and Kekaualua initiated
this action in the Circuit Court by filing and serving their
Complaint on Defendants, and thus they sought to invoke the
Circuit Court's jurisdiction. See, e.g., In re Guardianship of
Carlsmith, 113 Hawai#i 211, 225, 151 P.3d 692, 706 (2006) (citing
Kim Poo Kum v. Sugiyama, 33 Haw. 545, 555, 1935 WL 3386, at **4
(1935) (holding that the "voluntary general appearance" by one
party before the court in opposition to an application by another
party to make it a party defendant, together with its subsequent
appearance before the same court at the hearing on appeal


      2
         Olu Pua Gardens filed a substantive joinder to the motion to dismiss
on September 10, 2018.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


"demanding the right to be permitted to introduce evidence upon
the issues" therein, "was wholly inconsistent with any other
attitude on the part of [the first party] ... than a complete and
voluntary surrender and submission to the general jurisdiction of
the court for all purposes"); cf. Young v. Chong, 24 Haw. 95, 96,
1917 WL 1556, at **1 (1917) (ruling that defendants in that case
"appeared generally and thereby waived all objections ... as to
the summons ... and submitted themselves to the jurisdiction of
the ... [court]"[.]).
          Gomes and Kekaualua's argument that the Circuit Court
lacked authority or jurisdiction fails. Because this was Gomes
and Kekaualua's sole argument on appeal, we do not address the
merits of the Circuit Court's dismissal of Gomes and Kekaualua's
quiet title action.
          Therefore, IT IS HEREBY ORDERED that the Circuit Court
of the Fifth Circuit's Final Judgment in favor of Defendants
entered on October 19, 2018, is affirmed.
          DATED: Honolulu, Hawai#i, May 29, 2020.


On the briefs:                        /S/ Lisa M. Ginoza
                                      Chief Judge
Lance Kamuela Gomes,
Punohu Nalima Kekaualua III,          /s/ Derrick H.M. Chan
Self-Represented Plaintiffs-          Associate Judge
Appellants.
                                      /s/ Keith K. Hiraoka
Charles A. Price,                     Associate Judge
James M. Yuda,
for Olu Pua Gardens LLC.

Wayne Nasser,
Bejamin M. Creps,
for Kukuiula Development
Company (Hawaii), LLC.




                                  4